Title: [Diary entry: 12 September 1786]
From: Washington, George
To: 

Tuesday 12th. Mercury at 61 in the Morning—70 at Noon and 68 at Night. A good deal of rain fell in the course of the Night and early this Morning. About 8 Oclock the clouds began to dispel and the Wind blowing fresh from the No. Wt. the weather cleared, the Sun came out and the day was pleasant & drying and towards evening cool. Mrs. Randolph, Miss Harrison, Mrs. G. Washington, Captn.

Singleton, & Mr. Lear went to Alexandria after breakfast & returned before dinner. I rid to the Plantations at Muddy hole and in the Neck. Began at the former to gather the tops & blades of the early corn in drills.